*210Order, Supreme Court, Bronx County (Bertram Katz, J.), entered June 16, 2003, which denied defendant-appellant Moore’s motion to, inter alia, vacate a judgment of foreclosure and set aside the sale, unanimously affirmed, without costs.
We affirm on the ground that appellant lacked standing to cure a mortgage default under the Bankruptcy Code (11 USC § 1322 [c] [1]) because he was not the defaulting mortgagor. The motion court aptly noted that appellant’s collateral claim would be properly advanced in a different action.
We have considered appellant’s other contentions and find them unavailing. Concur—Tom, J.P., Andrias, Williams, Marlow and Gonzalez, JJ.